TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-09-00729-CR




                                Ruben Simei Ornales, Appellant

                                                 v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF MILLS COUNTY, 35TH JUDICIAL DISTRICT
            NO. 2763, HONORABLE STEPHEN ELLIS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Ruben Simei Ornales pleaded guilty and judicially confessed to possessing

more than four ounces of marihuana. See Tex. Health & Safety Code Ann. § 481.121(a), (b)(3)

(West 2010). After hearing evidence, the trial court assessed punishment at two years in state jail.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported by a

brief concluding that the appeal is frivolous and without merit. The brief meets the requirements

of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. See also Penson v. Ohio,

488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,

516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);

Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Appellant received a copy of counsel’s
brief and was advised of his right to examine the appellate record and to file a pro se brief. See

Anders, 386 U.S. at 744. No pro se brief has been filed.

               We have reviewed the record and find no reversible error. See Garner v. State,

300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We agree with counsel that the appeal is frivolous. Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.




                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Affirmed

Filed: June 29, 2011

Do Not Publish




                                                2